DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			General Remarks
1/ claims 1-20 are pending
2/ claims 1, 15 and 16 are independent

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9, 12-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), further in view of Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”.
Regarding claim 1. Tanner discloses a system, comprising: 
controller device ([0017] discloses computing device; fig.1B, 101 computing device) configured to send a specification containing instructions for creating a plurality of meta-agents ([0013-0014] discloses the agent generator (server) may be configured to receive an "agent specification" (specification) from a user (the computing device used by the user such as device 101 of  fig.1B corresponds to controller) , which may define the problem and/or data sources to be addressed by the system. A canonical model of the specification may be determined by mapping tasks defined in the specification to concepts within an ontology…[0014] Responsive to deriving the canonical model of the specification, the agent generator may be configured to select (creating) one or more transforms (plurality of meta-agents) from a transform ensemble to form an agent-based system; [0018] discloses a user computing device (controller device) may submit an agent specification 105 (specification) to the meta-agent module (server) which may indicate what type of agent-based system (agent) is required to be created); 
and a server device in communication with the controller device ([0018] discloses a user computing device (controller device) may submit an agent specification 105 (specification) to the meta-agent module (server), configured to:  receive the specification from the controller ([0013-0014] discloses the agent generator (part of meta-agent module that corresponds to server) may be configured to receive an "agent specification" (specification) from a user (user device (computing device 101 of fig. 1B) corresponds to controller), which may define the problem and/or data sources to be addressed by the system), and create the plurality of meta-agents at respective nodes in a plurality of nodes ([0011] The process of developing an agent-based system may include selecting, configuring, and/or combining various transforms into one or more agents (plurality of meta agents) adapted to perform a particular task; [0013-0014] discloses the agent generator (server) may be configured to receive an "agent specification" (specification) from a user, which may define the problem and/or data sources to be addressed by the system. A canonical model of the specification may be determined by mapping tasks defined in the specification to concepts within an ontology…[0014] Responsive to deriving the canonical model of the specification, the agent generator may be configured to select one or more transforms (plurality of meta-agents) from a transform ensemble to form an agent-based system));
But, Tanner does not explicitly disclose:
 wherein each meta-agent in the plurality of meta-agents is configured to create an additional agent in response to detecting a trigger event.  
However, in the same field of endeavor, Fok discloses wherein each meta-agent in the plurality of meta-agents is configured to create an additional agent in response to detecting a trigger event (Fok, 3.6, “Adaptation of Node Failures”, discloses Node failures are a frequent occurrence in wireless sensor networks. When a node fails, all tuples and mobile agents (meta-agent in the plurality of meta-agents) residing on that node are permanently lost. While this may cause application failure, Agilla provides the capability for applications to self-heal. Specifically, an application can self-heal by cloning; or moving its agents onto the replacement node when it is installed. Unlike other in-network reprogramming systems, Agilla gives application developers control over the self-healing process. For example, in the fire tracking application, a node will fail when it catches on fire (triggering event). The Fire-Tracker agent (meta-agent) self-heals by detecting this failure and cloning itself (creating a child agent) around the failed node to ensure the integrity of the perimeter).
	Therefore, it would have been obvious to a person having ordinary skill, in the art at the time of the invention was effectively filed to combine the teaching of the combination with Fok. The modification would allow a system that implements AI to adapt to a changing environment dynamically. The modification would allow self-organizing and self-adapting system in continuously changing environments where human intervention is not possible.
	Regarding claim 3.    The combination discloses the system of claim 1.
Tanner further discloses, wherein the specification identifies the respective nodes in the plurality of nodes for creating the meta-agents ([0013-0014] discloses the agent generator (server) may be configured to receive an "agent specification" (specification) from a user, which may define the problem and/or data sources (respective nodes) to be addressed by the system. A canonical model of the specification may be determined by mapping tasks defined in the specification to concepts within an ontology…[0014] Responsive to deriving the canonical model of the specification, the agent generator may be configured to select one or more transforms (plurality of meta-agents) from a transform ensemble to form an agent-based system; [0018] discloses the user device submit an agent specification that define a task to be performed by the system and a data source (respective node) to perform the task; [0029] discloses specification is routed to agent generator module which autonomously generate agent based system capable of implementing the specification).
Regarding claim 9.    The combination discloses the system of claim 1.
Fok further discloses, wherein each meta-agent in the plurality of meta-agents is configured to modify an existing agent in response to detecting the trigger event (Fok, 3.6, “Adaptation of Node Failures”, discloses Node failures are a frequent occurrence in wireless sensor networks. When a node fails, all tuples and mobile agents (meta-agent in the plurality of meta-agents) residing on that node are permanently lost. While this may cause application failure, Agilla provides the capability for applications to self-heal. Specifically, an application can self-heal by cloning; or moving (modifying) its agents onto the replacement node when it is installed).
Regarding claim 12. The combination discloses system of claim 1.
Tanner further discloses, wherein the plurality of meta-agents are configured to send information to the controller device (([0018] specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend (behavior). The result of identified stocks returned by the agent-based system to the met-agents to be forwarded to the user device corresponds to information).  
Regarding claim 13.    The combination discloses the system of claim 1, Tanner further discloses wherein the server device is configured to populate the meta-agents with a plurality of behaviors based on information in the specification ([0018] discloses a user 104 may submit an agent specification 105 to the meta-agent module 110 (server), which may indicate what type of agent-based system the user 104 requires (behavior): define the problem to be solved by the system (e.g., define the task to be performed by the system that corresponds to behavior; [0020] discloses the meta-agent module 110 may route the specification 105 to the agent generator module (meta agent) 130 that corresponds to.
 	Regarding claim 14.    The combination discloses the system of claim 1. Tanner further discloses, wherein the server device is configured to populate the meta-agents with a plurality of behaviors based on information stored at the server device ([0045] discloses transform data structure (behavior) 200 could be stored in the agent data store 132 of fig. 1A for use by the agent generator (meta-agent) 130 to produce an "optimal" agent-based system. The component loading the transform data structure to the agent generator corresponds to the server (meta-agent module)).
Regarding claim 16. A method, comprising: 
receiving, at a meta-agent device, a specification containing instructions for creating a plurality of meta-agents (([0013-0014] discloses the agent generator (meta-agent device) may be configured to receive an "agent specification" (specification) from a user (the computing device used by the user such as device 101 of  fig.1B corresponds to controller) , which may define the problem and/or data sources to be addressed by the system. A canonical model of the specification may be determined by mapping tasks defined in the specification to concepts within an ontology…[0014] Responsive to deriving the canonical model of the specification, the agent generator may be configured to select (creating) one or more transforms (plurality of meta-agents) from a transform ensemble to form an agent-based system; [0018] discloses a user computing device (controller device) may submit an agent specification 105 (specification) to the meta-agent module (server) which may indicate what type of agent-based system (agent) is required to be created); and 

creating, at the meta-agent device, the plurality of meta-agents at respective nodes in a plurality of nodes (([0020] discloses the meta-agent module 110 may construct an agent-based system in accordance with the specification 105. The nodes at which the agent are created for corresponds to nodes).
But, Tanner does not explicitly disclose:
wherein each meta-agent in the plurality of meta-agents creates an additional agent in response to detecting a trigger event.  
However, in the same field of endeavor, Fok discloses wherein each meta-agent in the plurality of meta-agents creates an additional agent in response to detecting a trigger event (Fok, 3.6, “Adaptation of Node Failures”, discloses Node failures are a frequent occurrence in wireless sensor networks. When a node fails, all tuples and mobile agents residing on that node are permanently lost (meta-agent in the plurality of meta-agents). While this may cause application failure, Agilla provides the capability for applications to self-heal. Specifically, an application can self-heal by cloning; or moving its agents onto the replacement node when it is installed. Unlike other in-network reprogramming systems, Agilla gives application developers control over the self-healing process. For example, in the fire tracking application, a node will fail when it catches on fire (triggering event). The FireTracker agent (meta-agent) self-heals by detecting this failure and cloning itself (creating agent) around the failed node to ensure the integrity of the perimeter).
	Therefore, it would have been obvious to a person having ordinary skill, in the art at the time of the invention was effectively filed. To combine the teaching of the combination with Fok. The modification would allow a system that implements AI to adapt to a changing environment dynamically. The modification would allow self-organizing and self-adapting system in continuously changing environments where human intervention is not possible.

Regarding claim 17.    The combination discloses the method of claim 16.
All other limitations of claim 17 are similar with claim 3. The claim is rejected on the analysis of claim 3 above.
Regarding claim 20.    The method of claim 16, further comprising;
All other limitations of claim 20 are similar with claim 13. The claim is rejected on the analysis of claim 13 above.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), and Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, further in view of Tseitlin (US pg. no. 20070008890).
	Regarding claim 2. The combination discloses system of claim 1. 
	But, the combination does not explicitly disclose: wherein the server device and the controller device are implemented within a host device.
	However, in the same field of endeavor, Tseitlin discloses, wherein the server device and the controller device are implemented within a host device (fig. 2, discloses Master agent (controller) receiving configuration information from OMC, and communicating with Task controller (server). Where the server receiving the configuration information from the Master agent and passing it to the subagent (meta-agent); [0024-0025] discloses the task controller and master agent are hosted by DAP 114 (host));
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to combine the teaching of the combination with Tseitlin. The modification would allow easier communication of agent-controlled system of constrained devices where sub components are not dispersed as a result making communication among sub-components of agent controlled systems for the constrained devices less complex and less power consuming.

Claims 4, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), and Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, further in view of Stone (US pat. No. 6823382).
Regarding claim 4. The combination discloses system of claim 1.
But, the combination does not explicitly disclose:
 wherein the plurality of meta-agents are configured to monitor respective target applications at the respective nodes in the plurality of nodes.  
However, in the same field of endeavor, Stone discloses wherein the plurality of meta-agents (fig. 2 discloses local agents 34-35) are configured to monitor respective target applications at the respective nodes in the plurality of nodes (fig. 2 discloses  local agents 34-36 monitors applications in respective application servers 31-33).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Stone. The modification would allow distributed agent system to control distributed systems at a granular level for efficient distributed system monitoring.
Regarding claim 6. The combination discloses system of claim 1.
But, wherein the plurality of meta-agents are configured to monitor respective target devices at the respective nodes in the plurality of nodes.  
However, in the same field of endeavor, Stone discloses wherein the plurality of meta-agents are configured to monitor respective target devices at the respective nodes in the plurality of nodes (fig. 2 discloses the local agents 24-26 monitors the target servers 21-23 respectively).


Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Stone. The modification would allow distributed agent system to control distributed systems at a granular level for efficient distributed system monitoring.
Regarding claim 18. The combination discloses method of claim 1.
But, the combination does not explicitly disclose:
wherein the plurality of meta-agents monitor respective target applications at the respective nodes in the plurality of nodes.  
However, in the same field of endeavor, Stone discloses wherein the plurality of meta-agents monitor respective target applications at the respective nodes in the plurality of nodes (fig. 2 discloses service agent 27, 37 and 47 monitors agents  in server 21-23, agents in application server 31-33).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Stone. The modification would allow hierarchical distributed agent system to control distributed systems at a hierarchical and  granular level for efficient distributed system monitoring.
Claim 5, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), and  Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, and Stone (US pat. No. 6823382), further in view of Goldsmith (US pat. No. 7516112).
Regarding claim 5.    The combination discloses the system of claim 4.
But, the combination does not explicitly disclose:
wherein the specification identifies the respective target applications for the meta-agents to monitor;
 However, in the same field of endeavor, Goldsmith discloses wherein the specification identifies the respective target applications for the meta-agents to monitor (col. 6, lines 21-35 discloses the user specifies (specification), the desired functions of the agent (meta-agent), for example, root privileges control, host introspection/intersession (applications in the host corresponds to target application), whether the agent is to be a single site agent or a multi-site agent, the network interface(s) that will be needed to provision the agent…. After the provisioning operations at 57, the functionality of the agent (or development agent) is in place).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Goldsmith. The modification would allow selectively passing device identifier that needs to be controlled in order to enable flexible system management that selectively configure devices to perform certain tasks.
Regarding claim 8. The combination discloses system of claim 6.
But, the combination does not explicitly disclose: wherein the specification identifies the respective target devices for the meta-agents to monitor; 
However, in the same field of endeavor, Goldsmith discloses wherein the specification identifies the respective target devices for the meta-agents to monitor (col. 6, lines 21-35 discloses the user specifies (specification), the desired functions of the agent (meta-agent), for example, root privileges control, host introspection/intersession (target device), whether the agent is to be a single site agent or a multi-site agent, the network interface(s) that will be needed to provision the agent…. After the provisioning operations at 57, the functionality of the agent (or development agent) is in place).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Goldsmith. The modification would allow selectively passing device identifier that needs to be controlled in order to enable flexible system management that selectively configure devices to perform certain tasks.
Regarding claim 19.    The combination discloses the method of claim 18.
All other limitations of claim 19 are similar with claim 5. The claim is rejected on the analysis of claim 5 above.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), and  Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, and Stone (US pat. No. 6823382), further in view of Yang (US pg. no. 20220021736).
Regarding claim 7. The combination discloses system of claim 6.
But, the combination dos  not explicitly disclose:
 wherein the respective target devices are configured to communicate with each other in an Internet of Things (IoT) system.  
However, in the same field of endeavor, Yang discloses wherein the respective target devices are configured to communicate with each other in an Internet of Things (IoT) system (fig. 3 discloses client 105a and 105b that are IOT comprises respective agents 315 and 325 and the target IOT device communicate with each other in IOT system).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Yang. The modification would allow using multi-agent system in a system of IOT devices to effectively monitor devices at a device by device level for a more targeted monitoring of system components.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), and Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, further in view of Nguyen (US pg. no. 20100082803).
Regarding claim 10.    The combination discloses the system of claim 1.
But, the combination does not explicitly disclose, wherein each meta-agent in the plurality of meta-agents is configured to delete an existing agent in response to detecting the trigger event.
However, in the same field of endeavor, Nguyen discloses wherein each meta-agent in the plurality of meta-agents is configured to delete an existing agent in response to detecting the trigger event (fig. 6, discloses meta-agent 620 scans client system and if violation is detected (triggering event), agent remediates client system and deletes agent).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Nguyen. The modification would allow managing resources by deleting compromised or un-functional agents from the system. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), and Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, further in view of Kraft (US pg. no. 20050027739).
Regarding claim 11.    The combination discloses the system of claim 1.
But, the combination does not explicitly disclose, wherein the specification identifies a plurality of trigger events including the trigger event.
However, in the same field of endeavor, Kraft discloses, wherein the specification identifies a plurality of trigger events including the trigger event ([0052] discloses the process specification data includes information on triggering events).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kraft. The modification would allow passing information to the configuring system to enable it configure the system to act in a certain way when the triggering events are encountered. It would allow controlling the system in a certain way based on detection of the triggering events included in the specification.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), further in view Sheikh (US pg. no. US 20020078382).
Regarding claim 15. Tanner discloses a system, comprising: 
a controller device configured to send a specification containing instructions for creating a plurality of meta-agents ([0013-0014] discloses the agent generator (server) may be configured to receive an "agent specification" (specification) from a user (the computing device used by the user such as device 101 of  fig.1B corresponds to controller)… a canonical model of the specification may be determined by mapping tasks defined in the specification to concepts within an ontology…[0014] Responsive to deriving the canonical model of the specification, the agent generator may be configured to select (creating) one or more transforms (plurality of meta-agents) from a transform ensemble to form an agent-based system; [0018] discloses a user computing device (controller device) may submit an agent specification 105 (specification) to the meta-agent module (server) which may indicate what type of agent-based system (agent) is required to be created), wherein the specification ([0018] specification) identifies: a plurality of target applications executing at a plurality of nodes on a plurality of target devices ([0018] discloses the specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend), and a plurality of behaviors for the plurality of meta-agents ([0018] specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend (behavior)), wherein the behaviors include behaviors for monitoring the plurality of target applications for one or more trigger events ([0018] discloses specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend (behavior for monitoring NYSE during occurrence of the behavior))  and behaviors for creating one or more additional agents in response to detecting a specific trigger event in the plurality of trigger events([0018] discloses the specification 105 may indicate the user wishes to find content relating to particular topic (trigger event). The specification may restrict the search space content that has been reviewed, and was authored by researches having a certain credentials (triggering event); [0020] discloses Upon receiving specification from the user (that has triggering events), meta-agent module 110 may route the specification 105 to meta-agent (agent generator) and the agent-generator module constructs an agent-based system based on the triggering events in accordance with the specification); and 
a server device in communication with the controller device, configured to: receive the specification from the controller, create the plurality of meta-agents at the nodes([0013-0014] discloses the agent generator (server) may be configured to receive an "agent specification" (specification) from a user (the computing device used by the user such as device 101 of  fig.1B corresponds to controller) , which may define the problem and/or data sources to be addressed by the system. A canonical model of the specification may be determined by mapping tasks defined in the specification to concepts within an ontology…[0014] Responsive to deriving the canonical model of the specification, the agent generator may be configured to select (creating) one or more transforms (plurality of meta-agents) from a transform ensemble to form an agent-based system; [0018] discloses a user computing device (controller device) may submit an agent specification 105 (specification) to the meta-agent module (server) which may indicate what type of agent-based system (agent) is required to be created), populate the plurality of meta-agents with behaviors based on information stored at the server device([0045] discloses transform data structure (behavior) 200 could be stored in the agent data store 132 (information stored at server) of FIG. 1A for use by the agent generator (meta-agent) 130 to produce an "optimal" agent-based system);

But, Tanner does not explicitly disclose
 receive result information from a meta-agent in the plurality of meta-agents, and send the result information to the controller device.  
	However, in the same field of endeavor, Sheikh discloses receive result information from a meta-agent in the plurality of meta-agents ([0032] discloses one or more agents(meta-agents)) and send the result information to the controller device ([0046] discloses the master transport polls other agent transports located on other host servers (meta-agents) within the network for results (result). This polling is continuously done to gather information from each agent transport and store the results in the central server's database… The agent transport is intelligent enough to only queue results for transport to the master transport relating to a system change that has been detected…The agent transport reads and aggregates the stored files from the sensor results located on the host server's memory in step 526. The agent transport compiles and packages the files into a single data package for transport to the master transport in step 528. Once prepared, the agent transport encrypts the single data package and transports it to the master transport at the central server in step 530);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combination the teaching of the combination with Sheikh. The modification would allow centralized monitoring of target devices for efficient system monitoring and configuration.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445